DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Yu does not teach “generating, by the processor, a first graphical user interface in response to the presentation record and the first client record displaying the presentation element and a first video capture from the first device via the first video source overlayed over a portion of the first image of the bezel indicative of the first device.” Remarks, pp. 1-2.
Claim 1 is rejected under 35 USC § 103 over a combination of Yu et al. (US 11263397) and Apple. (2014, June 3). Apple - WWDC 2014 [Video]. YouTube. youtube.com/watch?v=w87fOAG8fjk (hereinafter “Apple”).
Yu teaches generating, by the processor, a first graphical user interface in response to the presentation record and the first client record displaying the presentation element and a first video capture from the first device via the first video source overlayed over a portion of the first image (Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 19, lines 30-53; Col. 31, lines 31-46, “The example shown in processing device view 330 visually illustrates that GUI objects may be inserted into different slide templates of a slide-based presentation. A first slide-based template 332a and a second slide-based template 332b are presented.” Col. 31, lines 47-60, “Processing device view 330 illustrates the execution of user actions 336 and 338, where a user selects specific GUI objects to insert within respective slide-based template 332a and 332b. In the example shown in processing device view 330, a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action.” Figs. 2, 3B-3C).
Apple teaches a first image of a bezel indicative of a first device and a second image of a bezel indicative of a second device (00:50:02-00:55:38).
In view of Apple’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the first image is of a bezel indicative of the first device, that the second image is of a bezel indicative of the second device. The modification would facilitate identification of devices being utilized by presenters and/or users, and would additionally enable for further customization of presentations. The modification would thereby improve the overall user experience.
The above remarks similarly apply to claims 10 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Yu et al. (US 11263397) and Apple. (2014, June 3). Apple - WWDC 2014 [Video]. YouTube. youtube.com/watch?v=w87fOAG8fjk (hereinafter “Apple”).

Regarding claim 1, Yu teaches a method comprising:
receiving, via a user interface, user input indicative of
a presentation element (Col. 5, lines 8-28, “a presentation feed management component is configured to manage user interactions with a presentation application or service to aid creation/design of a slide-based presentation.”),
a first device (Col. 4, lines 4-34; Col. 4, line 65 to col. 5, line 7, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 5, lines 29-65, “In other examples, specific computing devices associated with a user (e.g., user smart phone, user laptop, etc.) may be identified in a listing of selectable GUI options.” Col. 30, line 53 to col. 31, line 30; Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C),
a first video source associated with the first device (Col. 4, lines 4-34, “An improved GUI of the present disclosure provides users with control over presentation content creation, where users can stitch their live camera feeds into any type of presentation content,….” Col. 4, line 65 to col. 5, line 7, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Figs. 3B-3C),
a second device (Col. 30, line 53 to col. 31, line 30; Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Figs. 3B-3C) and
a second video source associated with the second device (Col. 4, lines 4-34; Col. 4, line 65 to col. 5, line 7, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Figs. 3B-3C);
generating, by a processor (Col. 7, line 57 to col. 8, line 22; Fig. 1),
a presentation record including the presentation element (Col. 5, lines 8-28, “a presentation feed management component is configured to manage user interactions with a presentation application or service to aid creation/design of a slide-based presentation.”), 
a first client record indicative of a first image the first device and the first video source (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C), and
a second client record indictive of a second image the second device and the second video source (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C);
receiving, via the user interface, a first command to display a first portion of the presentation (Col. 3, line 64 to col. 4, line 3; Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck. A slide-based presentation deck is a grouping of a plurality of presentation slides that collectively represent presentation content as a version of slide-based content. In some examples, presentation slides (or hereafter ‘slides’) of a slide-based presentation deck may have the same presentation theme.”);
generating, by the processor, a first graphical user interface in response to the presentation record and the first client record displaying the presentation element and a first video capture from the first device via the first video source overlayed over a portion of the first image (Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 19, lines 30-53; Col. 31, lines 31-46, “The example shown in processing device view 330 visually illustrates that GUI objects may be inserted into different slide templates of a slide-based presentation. A first slide-based template 332a and a second slide-based template 332b are presented.” Col. 31, lines 47-60, “Processing device view 330 illustrates the execution of user actions 336 and 338, where a user selects specific GUI objects to insert within respective slide-based template 332a and 332b. In the example shown in processing device view 330, a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action.” Figs. 2, 3B-3C);
receiving, via the user interface, a second command to display a second portion of the presentation (Col. 3, line 64 to col. 4, line 3; Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck. A slide-based presentation deck is a grouping of a plurality of presentation slides that collectively represent presentation content as a version of slide-based content. In some examples, presentation slides (or hereafter ‘slides’) of a slide-based presentation deck may have the same presentation theme.”); and
generating, by the processor, a second graphical user interface in response to the presentation record and the second client record displaying the presentation element and a second video capture from the second device received via the second video source overlayed over a portion of the second image (Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 19, lines 30-53; Col. 31, lines 31-46, “The example shown in processing device view 330 visually illustrates that GUI objects may be inserted into different slide templates of a slide-based presentation. A first slide-based template 332a and a second slide-based template 332b are presented.” Col. 31, lines 47-60, “Processing device view 330 illustrates the execution of user actions 336 and 338, where a user selects specific GUI objects to insert within respective slide-based template 332a and 332b. … Further, a user executes a second user action 338 to select a second GUI object 338a (e.g., ‘Device 3’) from the GUI menu 334 and drops the second GUI object at a second placement position 338b within slide-based template 332b thereby completing the second user action.” Figs. 2, 3B-3C).
Yu does not expressly teach that the first image is of a bezel indicative of the first device, that the second image is of a bezel indicative of the second device.
Apple teaches a first image of a bezel indicative of a first device and a second image of a bezel indicative of a second device (00:50:02-00:55:38).
In view of Apple’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the first image is of a bezel indicative of the first device, that the second image is of a bezel indicative of the second device. The modification would facilitate identification of devices being utilized by presenters and/or users, and would additionally enable for further customization of presentations. The modification would thereby improve the overall user experience.

Regarding claim 10, Yu teaches an apparatus for providing a user interface comprising:
a memory configured to store a presentation element (Col. 5, lines 8-28, “a presentation feed management component is configured to manage user interactions with a presentation application or service to aid creation/design of a slide-based presentation.” Col. 23, lines 65-66, “At processing operation 220, the slide-based presentation deck is stored for recall and subsequent presentation.”);
a first input configured to receive a first video capture from a first device (Col. 4, lines 4-34, “An improved GUI of the present disclosure provides users with control over presentation content creation, where users can stitch their live camera feeds into any type of presentation content,….” Col. 4, line 65 to col. 5, line 7, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Figs. 3B-3C);
a second input configured to receive a second video capture from a second device (Col. 4, lines 4-34; Col. 4, line 65 to col. 5, line 7, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Figs. 3B-3C);
a user input configured to receive
a first user command defining a parent record including a presentation element (Col. 3, line 64 to col. 4, line 3; Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck. A slide-based presentation deck is a grouping of a plurality of presentation slides that collectively represent presentation content as a version of slide-based content. In some examples, presentation slides (or hereafter ‘slides’) of a slide-based presentation deck may have the same presentation theme.” Col. 5, lines 8-28, “a presentation feed management component is configured to manage user interactions with a presentation application or service to aid creation/design of a slide-based presentation.”),
a first client record including the first device, and the first input (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C), and
a second client record including the second device and the second input (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C);
the user input further configured for receiving a first display command and a second display command (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C);
a processor configured to generate a user interface having
a first view configured for displaying the first video capture within a first graphic associated with the first device and the presentation element in response to the first display command (Col. 31, lines 31-46; Col. 31, lines 47-60, ‘In the example shown in processing device view 330, a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action.” Figs. 3B-3C), and
a second view for displaying the second video capture content within a second graphic associated with the second external device in response to the second display command (Col. 31, lines 31-46; Col. 31, lines 47-60, “Further, a user executes a second user action 338 to select a second GUI object 338a (e.g., ‘Device 3’) from the GUI menu 334 and drops the second GUI object at a second placement position 338b within slide-based template 332b thereby completing the second user action.” Figs. 3B-3C); and
a display configured for displaying the first view and the second view (Figs. 1, 3A-3C).
Yu does not expressly teach that the first graphic is of a bezel indicative of the first device, that the second graphic is of a bezel indicative of the second device.
Apple teaches a first image of a bezel indicative of a first device and a second image of a bezel indicative of a second device (00:50:02-00:55:38).
In view of Apple’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the first graphic is of a bezel indicative of the first device, that the second graphic is of a bezel indicative of the second device. The modification would facilitate identification of devices being utilized by presenters and/or users, and would additionally enable for further customization of presentations. The modification would thereby improve the overall user experience.

Regarding claim 19, Yu teaches a system for generating a presentation comprising:
a user interface configured to receive user commands defining
a parent record including a presentation element (Col. 3, line 64 to col. 4, line 3; Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck. A slide-based presentation deck is a grouping of a plurality of presentation slides that collectively represent presentation content as a version of slide-based content. In some examples, presentation slides (or hereafter ‘slides’) of a slide-based presentation deck may have the same presentation theme.” Col. 5, lines 8-28, “a presentation feed management component is configured to manage user interactions with a presentation application or service to aid creation/design of a slide-based presentation.”),
a first client record including a first device, and a first input (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C), and
a second client record including a second device and a second input (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C);
the user interface further configured for receiving a first display command and a second display command (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C); and
a processor configured to generate a user interface having a first view configured including a first video capture from the first device within a first graphic associated with the first device and the presentation element and coupling the first view to a display device (Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 31-46; Col. 31, lines 47-60, “In the example shown in processing device view 330, a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action.” Figs. 3B-3C),
the processor further configured for generating a second view including a second video capture from the second device within a second graphic associated with the second external device and coupling the second view to the display device (Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 31-46; Col. 31, lines 47-60, “Further, a user executes a second user action 338 to select a second GUI object 338a (e.g., ‘Device 3’) from the GUI menu 334 and drops the second GUI object at a second placement position 338b within slide-based template 332b thereby completing the second user action.” Figs. 3B-3C).
Yu does not expressly teach that the first graphic is of a bezel indicative of the first device, that the second graphic is of a bezel indicative of the second device.
Apple teaches a first image of a bezel indicative of a first device and a second image of a bezel indicative of a second device (00:50:02-00:55:38).
In view of Apple’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the first graphic is of a bezel indicative of the first device, that the second graphic is of a bezel indicative of the second device. The modification would facilitate identification of devices being utilized by presenters and/or users, and would additionally enable for further customization of presentations. The modification would thereby improve the overall user experience.

Regarding claims 2 and 11, Yu further teaches wherein the first image is a graphical representation of the first device and the second image is a graphical representation of the second device (Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C).

Regarding claims 3 and 12, the combination further teaches wherein the presentation element is a background image displayed on the first graphical user interface and the second graphical user interface (Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck. A slide-based presentation deck is a grouping of a plurality of presentation slides that collectively represent presentation content as a version of slide-based content. In some examples, presentation slides (or hereafter ‘slides’) of a slide-based presentation deck may have the same presentation theme. An exemplary presentation theme is a collective set of visual style attributes that are applied to the slides of the slide-based presentation deck. Non-limiting examples of visual style attributes of a presentation theme comprise but are not limited to: predefining layout attributes (e.g., grouping and/or layering of objects); colors scheme (including color scheme for a background of a slide); fonts (e.g., color, type, size); and visual effects, among other examples. A presentation theme thereby provides a presentation with a unified and harmonious appearance while minimizing the processing effort required to do so when creating a presentation through a GUI.” Figs. 3B-3C).

Regarding claims 4 and 13, Yu further teaches wherein the first video stream is generated by the first device (Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.”).

Regarding claims 5 and 14, the combination further teaches wherein the first video stream is a video capture of an operation performed by the first device (Apple, 00:50:02-00:55:38).

Regarding claims 6 and 15, the combination further teaches wherein the first image is an image of a bezel surrounding a display portion of the first device (Apple, 00:50:02-00:55:38).

Regarding claim 7, Yu further teaches, where the presentation record, the first client record, the second client record and the presentation element are stored in a memory coupled to the processor (Col. 7, line 57 to col. 8, line 22; Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C).

Regarding claim 8, Yu further teaches wherein the first graphical user interface and the second graphical user interface are displayed on a display device (Figs. 1, 3A-3C).

Regarding claim 9, Yu further teaches the processor is coupled to the first video source in response to the first command to display the first portion of the presentation and the processor is coupled to the second video source in response to the second command to display the second portion of the presentation (Col. 3, line 64 to col. 4, line 3; Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck.” Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 47-60, “a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action. Further, a user executes a second user action 338 to select a second GUI object 338a (e.g., ‘Device 3’) from the GUI menu 334 and drops the second GUI object at a second placement position 338b within slide-based template 332b thereby completing the second user action.”).

Regarding claim 16, Yu further teaches wherein the first view is generated in response to the parent record and the first client record (Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck.” Col. 31, lines 31-46; Col. 31, lines 47-60, “In the example shown in processing device view 330, a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action.” Figs. 3B-3C).

Regarding claim 17, Yu further teaches wherein the processor is coupled to the first input in response to the first display command and the second input in response to the second display command (Col. 3, line 64 to col. 4, line 3; Col. 18, lines 10-30, “As an example of presentation content, a user may launch a presentation application or service that is configured to manage (e.g., create or modify) slide-based content such as a slide-based presentation deck.” Col. 4, line 65 to col. 5, line 4, “A GUI object of the present disclosure is utilized to automatically activate a representation of a live camera feed from any users (e.g., presenters, audience members) and/or any devices (e.g., different computing devices of presenters providing different content) and present that live camera feed as part of presentation content.” Col. 31, lines 47-60, “a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action. Further, a user executes a second user action 338 to select a second GUI object 338a (e.g., ‘Device 3’) from the GUI menu 334 and drops the second GUI object at a second placement position 338b within slide-based template 332b thereby completing the second user action.”).

Regarding claim 18, Yu further teaches wherein the memory is further configured for storing the parent record, the first client record and the second client record (Col. 7, line 57 to col. 8, line 22; Col. 31, lines 31-46, “Similar to the GUI menu 312 (presented in FIG. 3B), processing device view 330 illustrates another example of a GUI menu 334 where different GUI object designation are presented. GUI menu 334 presents GUI object designations for specific computing devices (e.g., ‘Device 1’, ‘Device 2’ and ‘Device 3’), which may enable users to synchronize different portions of presentation content across different devices and automatically display a variety of presentation content at different times and within different slides.” Col. 31, lines 47-60; Figs. 3B-3C).

Regarding claim 20, Yu teaches wherein switching between the first view and the second view is initiated in response to a second user command received at the user interface (Col. 31, lines 47-60, “In the example shown in processing device view 330, a user executes a first user action 336 to select a first GUI object 336a (e.g., ‘Device 1’) from the GUI menu 334 and drops the first GUI object at a first placement position 336b within slide-based template 332a thereby completing the first user action. Further, a user executes a second user action 338 to select a second GUI object 338a (e.g., ‘Device 3’) from the GUI menu 334 and drops the second GUI object at a second placement position 338b within slide-based template 332b thereby completing the second user action.” Figs. 3B-3C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Apple. (2018, October 31). October Event 2018 — Apple [Video]. YouTube. youtube.com/watch?v=bfHEnw6Rm-4 (hereinafter “Apple 2018”). Apple 2018 discloses a presentation wherein a video captured from a device is displayed within an image of a bezel indicative of the device (01:06:27-01:10:56).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R TELAN/Primary Examiner, Art Unit 2426